Fourth Court of Appeals
                               San Antonio, Texas
                                      June 18, 2018

                                   No. 04-18-00184-CV

                         IN THE INTEREST OF M.W., a Child,

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00474
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to June 29, 2018.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court